ROBERTSON, Judge.
The sole issue raised by defendant-appellant is whether the evidence is sufficient to prove that the bruises inflicted upon his three year old victim caused extreme pain, an element of a class C felony of battery as defined by IC 35-42-2-1 and IC 35-41-1-2.
The jury heard and saw evidence showing bruises extending from the child’s ribcage to the middle of the thigh on the right side of her body and the opinion of a physician stating that a three year old child receiving blunt trauma causing these deep and severe bruises would suffer extreme pain.
The evidence is sufficient.
Judgment affirmed.
NEAL, P. J., and BUCHANAN, C. J. (sitting by designation), concur.